Citation Nr: 0901866	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-34 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel

INTRODUCTION

The appellant is the widow of a veteran who had recognized 
service from April 1969 to December 1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the veteran's death.

The issue of entitlement to dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 is remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The Certificate of Death reflects that the veteran died 
in March 2003 and lists the immediate cause of death as adult 
respiratory distress syndrome (ARDS) due to pneumonia.

2.  At the time of the veteran's death in March 2003, he was 
service-connected for shell fragment wound (SFW) residuals, 
right buttock and thigh, rated at 40 percent; SFW residuals, 
right arm with severe ulnar palsy, rated at 30 percent, SFW 
residuals, abdomen with absence of spleen, rated at 30 
percent; SFW residuals, abdomen, rated at 30 percent; SFW 
residuals left buttock and thigh, rated at 20 percent; SFW 
residuals, right shoulder, rated at 20 percent, SFW 
residuals, lumbar back, rated at 20 percent; SFW residuals, 
left chest with traumatic pneumothorax, rated at 20 percent; 
SFW residuals, posterior right chest, rated at 20 percent; 
adenocarcinoma of the lung, rated at 10 percent; and SFW scar 
of the left forearm with a noncompensable rating, for a 
combined evaluation of 100 percent.


3.  ARDS was not present during the veteran's military 
service, and the preponderance of evidence is against a 
finding that the veteran's cause of death is related to his 
service.


CONCLUSION OF LAW

A disability incurred or aggravated in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondences dated May 2003 and April 2004, the agency 
of original jurisdiction (AOJ) notified the appellant under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 (b) 
(2008).  Specifically, the AOJ notified the appellant of 
information and evidence necessary to substantiate her claim 
for Dependency and Indemnity Compensation (DIC) benefits.  
She was notified of the information and evidence that VA 
would seek to provide and the information and evidence that 
she was expected to provide.  

Referable to the merits of the appellant's claim, in the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits, which includes a claim of service connection 
for the cause of the veteran's death, section 5103(a) notice 
must be tailored to the claim.  The notice should include (1) 
a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  The May 2003 notice 
satisfied these requirements.  Unlike a claim to reopen, an 
original DIC claim imposes upon VA no obligation to inform a 
DIC claimant who submits a nondetailed application of the 
specific reasons why any claim made during the deceased 
veteran's lifetime was not granted.  Where a claimant submits 
a detailed application for benefits, VA must provide a 
detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  All identified and available service 
treatment records have been secured.  A medical opinion was 
requested in this matter. 

Service Connection for Cause of Death

The veteran died in March 2003.  His death certificate lists 
the cause of death as ARDS due to pneumonia.  The veteran's 
discharge summary from a private hospital confirms this 
diagnosis.  The appellant contends that the veteran's 
residuals from his lung cancer, having his right lung 
removed, caused or contributed to the veteran's death.  At 
the time of the veteran's death, he was service-connected for 
adenocarcinoma of the lung and for multiple SFW residuals.

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Regulations provide that a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during such period of service.  38 C.F.R. § 3.307(a).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a malignant tumor became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(2008).  

Under 38 C.F.R. § 20.1106 (2008), issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.

The veteran was not service-connected for the disability 
listed as the cause of his death and therefore, it is 
necessary to determine whether service connection should have 
been established.  A service-connected disorder is one which 
was incurred or aggravated by active service, or in the case 
of certain diseases like cardiovascular renal disease, was 
demonstrated to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  
Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).

The veteran's service medical records are negative for any 
mention of ARDS.  It appears from the September 2004 VA 
medical report that this condition has an acute onset 
following a traumatic injury or illness and it is clear that 
it did not arise in service or proximate thereto.  The record 
also does not contain any medical opinions directly relating 
ARDS to the veteran's active service or a service-connected 
disability.  

In September 2005, the VA obtained a medical opinion in this 
case.  The VA examiner was asked to render an opinion as to 
the relationship of the veteran's lung cancer in 1985 and his 
cause of death.  Also, as to whether any service-connected 
disability contributed to the veteran's death.  The examiner 
had access to the complete claims file to assist in rendering 
his opinion.  The examiner noted the veteran was evaluated in 
January 2003 due to persistent hemoptysis (coughing up 
blood).  Initially, the veteran's private physicians thought 
his cancer had returned; however, there were no reports 
indicating the presence of cancer at that time.  The veteran 
underwent a right lobectomy (surgical removal of a lobe of 
the lung), and developed respiratory failure.  

The examiner's opinion was that the veteran's death was most 
likely related to empyema (buildup of pus and fluids due to 
pneumonia) of the right chest, infection and aspiration 
pneumonia of the left lung.  His rationale was that since the 
veteran had only one lung and developed severe aspiration 
pneumonia, this was the main cause of death.  The examiner 
stated the collapsed right lung could be related to 
complications from the veteran's prior radiation therapy, and 
that his splenectomy may have decreased his ability to resist 
infections.  However, this did not contribute to, or hasten 
his demise.  

In support of her contention, the appellant submitted a 
private medical letter dated November 2005.  In this letter, 
the physician did not render an opinion as to the veteran's 
cause of death.  The physician stated that the veteran 
underwent a right pneuomonectomy (surgical removal of a lung) 
due to post-obstructive pneumonia, secondary to very dense 
adhesions and scarring from radiation and chemotherapy for 
adenocarcinoma of the right lung.  The physician did not 
reference the veteran's ARDS, and how the pneuomonectomy 
affected this condition to contribute to the veteran's death.  
The physician did not mention whether he reviewed the 
veteran's death certificate or any other medical documents.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  Utendahl v. Derwinski, 1 Vet. App. 530 (1991).  It is 
not sufficient to show some relationship, but it must be a 
direct causal relationship that contributed to the death.  
The private physician did not make such a correlation.   

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).

On review, the VA medical opinion is afforded greater 
probative value.  The opinion provides a thorough review of 
the veteran's medical history, and a detailed rationale for 
the examiner's conclusion.  The VA opinion is factually 
accurate, fully articulated, and contains sound reasoning.  
The private examiner merely recited a synopsis of the 
veteran's medical history, and did not provide an opinion 
regarding the veteran's cause of death.  Simply stated, there 
is no showing that a service-connected disability caused or 
contributed to the veteran's death or that the cause of his 
death was in any way related to his active service.  It is 
clear that factors unrelated to service were the overwhelming 
cause of the veteran's death and service-connected disability 
did not play a significant contributing role.   

Accordingly, the preponderance of the evidence is against the 
appellant's claim; the benefit of the doubt provision does 
not apply.  Service connection for the cause of the veteran's 
death is not warranted. 


ORDER

Service connection for the cause of the veteran's death is 
denied.




REMAND

The February 2004 rating decision also denied entitlement to 
dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318. Review of the record 
shows that in her notice of disagreement received in November 
2004, the appellant disagreed with this determination. The RO 
has not issued the veteran a statement of the case (SOC) that 
addresses this issue, therefore a remand is necessary to 
correct this procedural deficiency. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2008), Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC pertaining to 
the issue of entitlement to dependency 
and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  The appellant is hereby notified 
that, following the receipt of the SOC 
concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired. 
If, and only if, a timely substantive 
appeal is filed, should the case be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


